J. A21012/14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,                 : IN THE SUPERIOR COURT OF
                                              :       PENNSYLVANIA
                   Appellee                   :
                                              :
                      v.                      :
                                              :
WILLIAM CHILDS,                               :
                                              :
                   Appellant                  : No. 272 EDA 2013

          Appeal from the Judgment of Sentence January 16, 2013,
            in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0012722-2010

BEFORE: BOWES, OTT, and STRASSBURGER*, JJ.

DISSENTING MEMORANDUM BY STRASSBURGER, J.:FILED NOVEMBER 10, 2014

      Because I disagree with the Majority memorandum in several respects,

I respectfully dissent.

      First,   I    believe    the   amendments   to   section   505(b)(2.1)   are

substantive. “A procedural law addresses the methods by which rights are

enforced, in contrast to a substantive law, which directly affects the rights

themselves.” Bethea v. Philadelphia AFL-CIO Hosp. Ass'n, 871 A.2d
223, 226 (Pa. Super. 2005). The provisions of section 505(b)(2.1) govern

when it is appropriate for an actor to use deadly force in defending himself.

Such provisions “directly” affect the right of self-defense, and are therefore

substantive.

      Because the amendments are substantive, the legislature had to

clearly indicate that it intended them to be retroactive. I see no evidence of

*Retired Senior Judge assigned to the Superior Court.
J. A21012/14


that intention. The statute governing amendatory legislation makes it clear

that “new provisions shall be construed as effective only from the date when

the   amendment     became    effective.”    1     Pa.C.S.   § 1953.        “Moreover,

amendatory statutes are to be construed retroactively only if such

construction is clearly indicated under the provisions of the statute.”

Commonwealth v. Shaffer, 734 A.2d 840, 843 (Pa. 1999).                      There is no

language   “clearly”   indicating   that    this   statute   is   to   be    construed

retroactively. Thus, the trial court did not err in refusing to give Appellant’s

requested instruction, and Appellant is not entitled to a new trial.




                                      -2-